 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   KENYON DARRELL BROWN,               )   CASE NO. ED CV 19-2507-RGK (PJW)
                                         )
11                    Petitioner,        )   [PROPOSED] ORDER DISMISSING
                                         )   PETITION WITHOUT PREJUDICE AND
12                     v.                )   DENYING CERTIFICATE OF
                                         )   APPEALABILITY
13   PEOPLE OF STATE OF CALIFORNIA,      )
                                         )
14                    Respondent.        )
                                         )
15
16        On December 26, 2019, Petitioner filed a Petition for Writ of
17   Habeas Corpus in the Ninth Circuit Court of Appeals, which was
18   subsequently transferred to this court.    In it, he challenges a 10-
19   year sentence imposed by the San Bernardino County Superior Court in
20   November 2019.   (Petition at 1.)   Petitioner notes in the Petition
21   that his appeal of that sentence is currently pending in the
22   California Court of Appeal.    (Petition at 5, 6.)     For the following
23   reasons, the Petition is dismissed without prejudice.
24        As a matter of comity between state and federal courts, a federal
25   court will generally not address the merits of a habeas corpus
26   petition unless the petitioner has exhausted his state remedies.       Rose
27   v. Lundy, 455 U.S. 509, 518-22 (1982); see also 28 U.S.C.
28   § 2254(b)(1).    To exhaust state remedies, a petitioner must present
 1   his contentions to the state courts, and the highest court of the
 2   state must dispose of them on the merits.                       O’Sullivan v. Boerckel, 526
 3   U.S. 838, 842, 844-45 (1999).
 4           Because Petitioner’s appeal is still pending, his claims are
 5   unexhausted.         For that reason, the Petition is dismissed without
 6   prejudice.        See Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir.
 7   2006) (“Once a district court determines that a habeas petition
 8   contains only unexhausted claims, it need not inquire further as to
 9   the petitioner’s intentions.                 Instead, it may simply dismiss the
10   habeas petition for failure to exhaust.”).                        Further, the Court finds
11   that Petitioner has not made a substantial showing of the denial of a
12   constitutional right or that the Court erred in its procedural ruling
13   and, therefore, a certificate of appealability will not issue in this
14   case.     See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v.
15   Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473,
16   484 (2000).
17           IT IS SO ORDERED
18           DATED: February 12, 2020
19
20                                                R. GARY KLAUSNER
                                                  UNITED STATES DISTRICT JUDGE
21
22
23
24   Presented by:
25
26
     PATRICK J. WALSH
27   UNITED STATES MAGISTRATE JUDGE
     C:\Users\isabelmartinez\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\VT0Y4E57\Ord_Dism_Pet.w
28   pd


                                                        2
